FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Talisman Energy Inc. Suite 2000 888 – 3rd Street SW Calgary, ABT2P 5C5 Item 2Date of Material Change September 10, 2012 Item 3News Release A news release disclosing the material change was issued through Marketwire on September 10, 2012. Item 4Summary of Material Change Talisman Energy Inc.’s (“Talisman”) President and Chief Executive Officer, John A. Manzoni, agreed to step down, effective September 10, 2012. Hal Kvisle was appointed President and Chief Executive Officer. Item 5.1Full Description of Material Change Talisman’s President and Chief Executive Officer, John A. Manzoni, agreed to step down, effective prior to markets opening on September 10, 2012. Hal Kvisle, former President and Chief Executive Officer of TransCanada Corporation and current director of Talisman, was appointed President and Chief Executive Officer. Item 5.2Disclosure for Restructuring Transactions N/A Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 N/A Item 7Omitted Information N/A Item 8Executive Officer For further information, contact Robert R. Rooney, Executive Vice-President, Legal and General Counsel by telephone at (403) 237-1450. Item 9Date of Report September 13, 2012
